Citation Nr: 1829084	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  13-01 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to special monthly compensation (SMC) benefits based on the need for regular aid and attendance, or being housebound.


ATTORNEY FOR THE BOARD

J. E. Griffith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to August 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board previously remanded the case in February 2014 as inextricably linked to the Veteran's claim for an acquired psychiatric disorder, also claimed as an anxiety disorder, which was remanded for additional development.  Subsequently, the Veteran's anxiety disorder was service connected.  The Veteran filed an appeal for a higher initial rating, which was remanded in March 2015 for issuance of a statement of the case (SOC), and the claim for special monthly compensation was again remanded as inextricably linked to the other issues that were remanded.  The rating claim on the psychiatric disability was ultimately perfected, but as a hearing request is pending on that issue it will be the subject of a later Board decision. 




FINDING OF FACT

The weight of the evidence is against finding that the Veteran's service-connected disabilities cause blindness, loss of use of the legs, the need for aid and attendance of another person, or cause him to be housebound.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the need for aid and attendance or housebound status have not been met. 38 U.S.C. §§ 1114 (l), 1114 (s), 5107 (2012); 38 C.F.R. §§ 3.102 , 3.350 (b), 3.350 (i), 3.352(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION
	
I. Procedural duties
		
Neither the Veteran nor his representative has raised any issues with respect to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Special Monthly Compensation

Special monthly compensation based on the need for aid and attendance is payable when, as a result of service-connected disability, a veteran has suffered anatomical loss or loss of use of both feet, of one hand and one foot, is blind in both eyes, is permanently bedridden, or requires the regular aid and attendance of another person. 38 U.S.C. § 1114 (l); 38 C.F.R. § 3.350 (b).  A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, attend to the wants of nature, or protect oneself against the hazards or dangers incident to a claimant's daily environment. 38 C.F.R. § 3.352 (a); see also Prejean v. West, 13 Vet. App. 444, 447-48 (2000).  The term "bedridden" applies to a condition which, through its essential character, actually requires a claimant remain in bed; the fact that a clamant has voluntarily taken to bed or that a physician has prescribed rest in bed for part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352 (a).  The Court of Appeals for Veterans Claims has stated that it was mandatory that VA consider the factors under section 3.352(a) and that at least one of those factors must be present.  Turco v. Brown, 9 Vet. App. 222, 225 (1996).

The Veteran is competent to report symptoms and experiences observable by his senses. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

After reviewing the record, the Board finds that the criteria for special monthly compensation based on the need for aid and attendance or housebound status have not been met. See 38 U.S.C. § 1114 (l), (s); 38 C.F.R. § 3.350 (i), 3.352 (a).

The Veteran has an acquired psychiatric disorder, characterized as an anxiety disorder, that is service-connected and rated at 70 percent.

The evidence fails to show that the Veteran is housebound.  38 U.S.C. § 1114 (s); 38 C.F.R. § 3.350 (i).  He has admitted himself to in-patient programs for substance abuse issues, and it was noted in March 2017 that he planned to leave residential treatment to be home with his children.  The Veteran checked himself in to residential treatment as well as out to take care of his children.  Thus, the March 2017 treatment records do not reflect that the Veteran was housebound, nor was he substantially confined to a ward or clinical area.  Accordingly, the Board finds that the Veteran does not satisfy the criteria for housebound SMC under 38 U.S.C. § 1114 (s); 38 C.F.R. § 3.350 (i).  As noted above, the Veteran is service-connected for an anxiety disorder, rated 70 percent, with no additional service-connected disabilities.  He has been awarded total disability for individual unemployability based on his anxiety disorder, effective March 31, 2011.  However, he is not housebound and fails to meet the criteria for total disability plus 60 percent.  38 U.S.C. § 1114 (s); 38 C.F.R. § 3.350 (i).  

Additionally, the Veteran has not, as the result of a service-connected disability, suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, nor is he blind in both eyes, with 5/200 visual acuity or less, or permanently bedridden or with such significant disabilities as to be in need of regular aid and attendance.  38 U.S.C. § 1114 (l); 38 C.F.R. § 3.350 (b).  There is no evidence that his acquired psychiatric disorder has caused the loss or loss of use of both feet, or a hand, or blindness in both eyes.  As to feet or the use of feet, March 2017 VA treatment records note the Veteran ambulates independently;  treatment notes from April 2017 reflect that the Veteran stated he enjoys running as a way to live healthily.  In regard to vision, June 2016 records reflect the Veteran is not blind and had visual acuity greater than 5/200 with corrective eye wear, nor is there any evidence that the Veteran has any visual deficiency as a result of his psychiatric disability.  

The evidence does not show that the Veteran is unable to dress, undress, keep ordinarily clean and presentable, feed oneself, attend to the wants of nature, or protect himself against the hazards or dangers incident to his daily environment.  Although the Veteran admitted himself for inpatient psychiatric treatment in a substance abuse programs several times in 2017, there is no evidence he was unable to protect himself from incidental hazards or dangers, nor unable to attend to the wants of nature.  VA treatment notes throughout 2017 show the Veteran was independent for bladder and dressing purposes.  

As to dressing, undressing, and keeping ordinarily clean and presentable, the Veteran has presented for treatment with good hygiene and dressed appropriately, documented in November 2012, January 2013, January 2014, July 2014, November 2014, and repeatedly during treatment for substance abuse in 2017.  In February 2017, the Veteran's nephew reported that the Veteran grew out his hair and beard over the last 2 months and had "given up."  However, as noted above, the Veteran was later reported in March 2017 to be well groomed and dressed appropriately.  Even while attending residential treatment, the Veteran was dressed wearing personal clothing and there is no mention that he needed assistance.  Treatment records reflect the Veteran had delusions and sinus tachycardia in March 2017, secondary to missed metoprolol medication as well as methamphetamine use, dehydration, and the Veteran's anxiety disorder, but the tachycardia resolved and there is no evidence it caused the Veteran to require home aid and attendance.  

The Veteran was noted to be able to self-feed, such as in February 2017, March 2017 and September 2017, at which time VA providers noted he was independently able to self-feed.  In March 2017 reported that over the last two years, he only left his room to eat, indicating that the Veteran was at least able to self-feed.

In regard to protecting himself against hazards or dangers, VA treatment records reflect the Veteran was consistently oriented, even while he reported occasional hallucinations.  Treatment notes reflect the Veteran was independently mobile in February and March 2017.  In March 2017, upon admission he endorsed auditory hallucinations of "just whispers."  Notably, the Veteran was oriented on mental examinations during his residential treatment.  The Veteran did not report falling and was assessed as a low risk for falling as recently as September 2017.  Although the Veteran reported impulsivity and failure to plan ahead, in addition to disregard for safety of himself or others, these behaviors were endorsed only in the context of substance use.  The Board notes that the Veteran is not service-connected for substance abuse disorders and, in any event there is no indication that his impulse control has or was likely to render him incapable of protecting himself against hazards.  

There is no evidence the Veteran is permanently bedridden, as 2017 VA treatment notes reflect that he checked himself in and out of treatment, and was able to attend other appointments.

The evidence does not show that the Veteran was housebond or bedridden, nor does it show that he was unable to dress, undress, keep ordinarily clean and presentable, feed himself, attend to the wants of nature, or protect himself against the hazards or dangers incident to his daily environment.  VA treatment records reflect that the Veteran was consistentably able to dress himself, groom himself, feed himself, and attend treatment outside of the home.  As the preponderance of evidence is against the Veteran's claim for aid and attendance or housebound status, there is no reasonable doubt to be resolved.  38 U.S.C. § 1114 (l), (s).


ORDER

Special monthly compensation based on the need for aid and attendance or housebound status pursuant to 38 U.S.C. § 1114 (l) or (s) is denied.


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


